—In an action to recover damages for defamation, the plaintiff appeals from (1) an order of the Supreme Court, Orange County (Slobod, J.), dated September 7, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint, and (2) a judgment of the same court dated November 23, 1999, which dismissed the complaint.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the defendant is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The defendant established that his statements were covered by qualified privilege (see, Schell v Dowling, 240 AD2d 721). In response, the plaintiff failed to raise a triable issue of fact that the defendant’s statements were false or that they were made with malice (see, Liberman v Gelstein, 80 NY2d 429, 437), or that the statements were factual in nature as opposed to expressions of opinion (see, Steinhilber v Alphonse, 68 NY2d 283; Gross v New York Times Co., 82 NY2d 146, 153). O’Brien, J. P., Thompson, H. Miller and Schmidt, JJ., concur.